Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 11/06/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-244932 filed on 12/27/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/06/2019 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1, 8, 9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0130896).
8.	Regarding claim 1, Yingbo Zhou et al, herein after Zhou, teaches an information processing apparatus (Zhou fig 10 system/apparatus 1000 process the input speech), comprising: a memory (Zhou fig 10 memory system 1022) ; and a processor coupled to the memory and the processor (Zhou fig10 CPU 1072) configured to: generate phoneme string information in which a plurality of phonemes included in voice information is arranged in time series (Zhou para0034 phonemes are uttered during the respective time series and is a multiple of phones which is string for example ‘we love our Labrador’), based on a recognition result of the phonemes for the voice information (Zhou para0034 where the speech information is a speech sample); and
learn parameters of a network such that when the phoneme string information is input to the network (Zhou para0060 input speech is being received to speech recognition model per fig 5 and 7 and para0034 where the phonemes string is in the speech input with deep learning processor 1078 in fig 10), output information that is output from the network approaches correct answer information that indicates whether a predetermined conversation situation is included in the voice information that corresponds to the phoneme string information (Zhou abstract para0008 0059 where the deep end-to-end speech recognition model outputs recognized text transcriptions corresponding to speech detected.).
While Zhou et al (pub# US 2019/0130896) does not fully disclose learn parameter, it would have been obvious to have done so. The reason is speech input has a phoneme string in time series and the learn parameter can be any parameter like pitch of the string is included which is learn by the network of the system with deep processors. 
Thus the speech input of a phoneme string in time series does have a speech parameter like pitch in the put and being learn by the deep learn network model. As a result, it would have been obvious to one of ordinary skill in the art to see the learn parameter included in the plurality of phoneme string in the speech input.
9.    	Regarding claim 8, Zhou et al teaches the information processing apparatus according to claim 1, wherein the processor (Zhou fig10 CPU 1072) is further configured to:
set the learned parameters in the network (Zhou para 0072 fig 8B learning curve parameters are set with basic model which is a first network model); Zhou para0034 phonemes are uttered during the respective time series and is a multiple of phones which is string for example ‘we love our Labrador), based on a result of recognition of phonemes for the input voice information (Zhou para0034 where the speech/voice information is a speech sample); and
determine whether a predetermined conversation situation is included in the input voice information (Zhou abstract para0008 0059 where the deep end-to-end speech recognition model outputs recognized text transcriptions corresponding to speech detected), by inputting the first phoneme string information to the network (Zhou abstract para0008 0059 where the deep end-to-end speech recognition model outputs recognized text transcriptions corresponding to speech detected.).
10.	Regarding claim 9, the arguments are analogues to claim1, are applicable and is rejected.
11.	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected.
12.	Regarding claim 20, the arguments are analogues to claim8, are applicable and is rejected.

Allowable Subject Matter
13.	Claims 2-7, 10-12 and 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677